Citation Nr: 1440754	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of focal pain syndrome with severe migraine headaches, initially rated as 30 percent disabling.

2.  Evaluation of a post-traumatic scar of the left forehead, initially rated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of service connection for chronic obstructive pulmonary disease (COPD).

4.  Whether new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder, including bursitis.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.

6.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.

7.  Whether new and material evidence has been received to reopen the claim of service connection for a head injury.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a gastrointestinal disorder.

10.  Entitlement to service connection for a head injury.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for COPD.

13.  Entitlement to service connection for gout of the feet.

14.  Entitlement to service connection for a neurological disorder manifested by body tremors, including as secondary to a head injury.

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for a bilateral ankle disorder.

18.  Entitlement to service connection for a bilateral knee disorder.

19.  Entitlement to service connection for a thoracolumbar spine disorder.

20.  Entitlement to service connection for sinusitis, including as secondary to service-connected migraine headaches and/or a head injury.

21.  Entitlement to service connection for cervical spine disorder, including as secondary to a head injury.

22.  Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript and a June 2014 rating decision, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The Board observes that, at the time of the Veteran's September 2009 claim, he asserted entitlement to service connection for a nervous disorder with body tremors.  However, at the Veteran's videoconference hearing, the Veteran's representative clarified that he was not claiming entitlement to a service connection for an acquired psychiatric disorder other than the Veteran's service-connected PTSD with major depressive disorder; the Veteran is claiming entitlement to service connection for a neurological disorder manifested body tremors, including as secondary to a head injury.  As such, the issue has been recharacterized as listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for a head injury, COPD, a neck disorder, and diabetes mellitus.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  Additionally, further development is required before the Board can adjudicate the Veteran's claims for increased evaluations for focal pain syndrome with migraine headaches, and a post-traumatic scar of the left forehead, as well as the claims of entitlement to service connection for a chronic thoracolumbar spine disorder and a gastrointestinal disorder.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed August 1972 rating decision, the RO denied service connection for bursitis of the right shoulder and a head injury.

2.  In an unappealed April 1998 rating decision, the RO denied service connection for emphysema.

3.  In an unappealed May 1999 rating decision, the RO denied service connection for a left shoulder disorder and an application to reopen the claim for service connection of a right shoulder disorder.

4.  In a January 2004 rating decision, the RO denied the application to reopen the claims of service connection for a head injury and a left shoulder disorder.  

5.  In an unappealed November 2007 rating decision, the RO denied service connection for diabetes mellitus.

6.  The evidence received since the April 1998 rating decision as to the issue of service connection for COPD is relevant and probative of the issue at hand.

7.  The evidence received since the May 1999 rating decision as to the issue of service connection for a right shoulder disorder is cumulative in nature and repetitive of facts that were previously considered.

8.  The evidence received since the January 2004 rating decision as to the issue of service connection for a left shoulder disorder is cumulative in nature and repetitive of facts that were previously considered.

9.  The evidence received since the November 2007 rating decision as to the issue of service connection for diabetes mellitus is relevant and probative of the issue at hand.

10.  The evidence received since the January 2004 rating decision as to the issue of service connection for a head injury is relevant and probative of the issue at hand.

11.  Sinusitis was not manifest during service and is not attributable to service.

12.  Sinusitis is unrelated (causation or aggravation) to a service-connected disease or injury.  

13.  Gout was not manifest during service and is not attributable to service.

14.  A neurological disorder manifested by body tremors was not manifest during service and is not attributable to service.

15.  A neurological disorder manifested tremors is not related (causation or aggravation) to a service-connected disease or injury.  

16.  Sleep apnea was not manifested during service and is not attributable to service.

17.  A bilateral ankle disorder was not manifested during service and is not attributable to service.

18.  A bilateral knee disorder was not manifested during service and is not attributable to service.

19.  Cervical spine spondylosis was not manifest during service and is not attributable to service.

20.  COPD was not manifest during service and is not attributable to service.

21.  Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

22.  Tinnitus is attributable to service.

23.  A head injury is attributable to service.

24.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.
 
25.  The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The April 1998 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The May 1999 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  The January 2004 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  The November 2007 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

6.  New and material evidence has been received to reopen the claim of service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence has been received to reopen the claim of service connection for a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  New and material evidence has not been received to reopen the claim of service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

10.  New and material evidence has not been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  Gout was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

12.  Sinusitis was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

13.  A neurological disorder manifested by body tremors was not incurred in or aggravated by service and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

14.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

15.  A bilateral ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

16.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

17.  Cervical spine spondylosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

18.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

19.  Hypertension was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

20.  A head injury was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303.

21.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

22.  The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met. 38 C.F.R. § 1114(l) and (s) (West 2002); 38 C.F.R. §§ 3.350 , 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2009, January 2010 and June 2010, to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection; therefore, the letters provided the new and material evidence notice required by the Kent decision.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  VA examinations have been obtained, responsive to the application to reopen the claims for service connection of a neck disorder, diabetes mellitus, and a head injury.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following examination of the Veteran, solicitation of history, and a thorough review of the claims file.  

No examination or nexus opinion is required regarding the claims for service connection of gout, sinusitis, sleep apnea, a bilateral ankle disorder, a bilateral knee disorder, or a neurological disorder manifested by tremors, as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such a currently diagnosed disorder could be related. For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

 Likewise, as will be discussed below, the Veteran has not presented new and material evidence to reopen the claims for service connection of right and left shoulder disorders, and thus, no opinion is necessary.  

The Board also observes that the undersigned VLJ, at the Veteran's April 2014 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1972 rating decision, the RO denied service connection for bursitis of the right shoulder and neck, as well as denied service connection for a shoulder disorder and head injury.  In an April 1998 rating decision, the RO denied service connection for emphysema.  A May 1999 rating decision denied service connection for left shoulder pain and the application to reopen the previously denied claim for service connection of bursitis of the right shoulder.  A January 2004 rating decision denied the application to reopen the claim for service connection of left shoulder pain and a November 2007 rating decision denied the Veteran's claim for service connection of diabetes mellitus.  The Veteran did not file a substantive appeal as to any of these rating decisions.  Therefore, the August 1972, April 1998, May 1999, January 2004, and November 2007 denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the initial August 1972 rating decision, the RO denied the Veteran's claim for service connection of bursitis of the right shoulder and neck on the basis that, although the Veteran was treated for acute and transient bursitis of the right shoulder and neck in service, it was resolved with treatment, and there was no further treatment since that time or residuals found at the separation examination.  The RO denied the Veteran's claim for a head injury on the basis that no such injury was shown by the evidence of record.

In the April 1998 rating decision, the RO found that there was no evidence of in-service treatment for emphysema; the Veteran was diagnosed with COPD following service, but there are no related complaints or treatment in service, and there is no evidence that emphysema or COPD were incurred in or aggravated by military service.

In the May 1999 rating decision, the RO denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for bursitis of the right shoulder on the basis that the Veteran had not provided any evidence of a current right shoulder disorder that is possibly related to his service; the right shoulder bursitis in service was acute and resolved, and not a chronic condition.  The RO also denied the Veteran's claim of service connection for left shoulder pain on the basis that, although service treatment records show a complaint of pain in the shoulders in February 1972, there was no evidence of a current left shoulder disability that could possibly be related to service.

The January 2004 rating decision denied the Veteran's application to reopen his claim for service connection of a left shoulder disorder on the basis that the Veteran did not provide new and material evidence as to his claim; the service medical records were duplicative of previously submitted records.

The November 2007 rating decision denied the Veteran's claim for service connection of diabetes mellitus on the basis that the Veteran did not provide a confirmed diagnosis of Type II diabetes mellitus following glucose testing; a VA examination stated that the Veteran had impaired glucose tolerance, which was pre-diabetic.  The rating decision acknowledged that the Veteran provided outpatient treatment records showing a diagnosis of Type-II diabetes mellitus, but pointed out that these records did not show glucose testing.

Evidence submitted since the aforementioned rating decisions includes additional medical records and the Veteran's testimony before the undersigned VLJ in April 2014.  In particular, the Veteran submitted an August 2010 statement from a treating provider at VA, showing a diagnosis of diabetes mellitus, and a medical statement showing that the Veteran had a history of blindness due to glaucoma, diabetes, chronic pancreatitis, GERD, and COPD.  A February 2010 VA examination report indicated that a review of 2007 and 2008 glucose levels shows that the Veteran has impaired glucose tolerance and not diabetes mellitus.  A June 2010 VA examination report states that the Veteran has status-post left frontal and right occipital scalp and head injuries from a traumatic brain injury; the now service-connected focal pain syndrome and post-traumatic scar of the forehead were found to be related to the head injury.  Another June 2010 VA examination report indicates that the Veteran was diagnosed with cervical spine spondylosis and degenerative disk disease, which was less likely than not related to a head injury in service.  VA treatment records show a history of COPD.

At his hearing before the Board, the Veteran testified that he was injured when a stove blew up; according to the Veteran, he injured both his shoulders at that time.  He also testified that he had a head injury during service.  The Veteran, through his representative, asserted that his cervical spine disorder may be related to his head injury.  He also testified that his pulmonary disease was related to his duties at Fort Sill, wherein he was exposed to rocket fuel, and/or his service in Vietnam; according to the Veteran his pulmonary disease began in approximately 1969-1970.

Head Injury, Diabetes Mellitus, COPD

The evidence submitted subsequent to the August 1972, April 1998, January 2004, and November 2007 rating decisions as to the issues of service connection for COPD, a head injury, and diabetes mellitus is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran had a head injury in service, a diagnosis of diabetes mellitus based on glucose testing, and no evidence linking his COPD to his service.

The added evidence speaks directly to an element which was not of record, mainly the possibility that he now meets the criteria for a diagnosis of diabetes mellitus based on glucose testing, a VA examination report showing residuals of a head injury in service, as well as a possible relationship between the Veteran's COPD and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for diabetes mellitus, a head injury, and COPD, including as secondary to Agent Orange exposure, are reopened.


Right and Left Shoulder Disorders

As to the Veteran's claims for service connection of right and left shoulder disorders, the evidence is not new and material.  The Veteran has submitted additional VA treatment records, which do not indicate any treatment or diagnoses related to his shoulders.  Additionally, the Veteran's testimony that he has right and left shoulder disorders due to an injury in service is cumulative of the prior claim; the prior rating decisions considered this argument, but found that there was no evidence of a right or left shoulder disorder which could be causally or etiologically related to his service.  The new evidence does not provide any evidence of a right or left shoulder disease or injury.

In sum, the evidence submitted as to the Veteran's right shoulder and left shoulder is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen these claims.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As gout and hypertension are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Head Injury

The Board finds that the evidence of record demonstrates service connection for a head injury is warranted.  Here, there is positive and negative evidence.  The June 2010 VA examination found that the Veteran did not show evidence of a traumatic brain injury.  However, the VA examiner found that the Veteran had status-post left frontal and right occipital scalp and head injuries; the VA examiner attributed the Veteran's service-connected focal pain syndrome, related to a left forehead scar, with severe migraines and his service-connected post-traumatic scar of the left forehead, to the head injury.  .

For the foregoing reasons, the evidence establishes that a head injury is related to  service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran has been granted service connection for PTSD based in part on his exposure to rocket, mortar, and sniper attacks while service in Vietnam.  As service connection for PTSD is based in part on events that are also indicative of noise exposure in service, it follows that tinnitus is related to service.   Furthermore, the Board finds the Veteran's report of an in-service onset and current complaints of tinnitus to be credible.  Therefore, the Board finds that service connection for tinnitus is warranted.

Gout, Sleep Apnea, Tremors, Sinusitis, Bilateral Ankle and Knee Disorders

The Veteran claims that he has gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, and sinusitis due to his active service.  Nonetheless, the Veteran's claims must be denied because there is no evidence of gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis which was caused or aggravated by a disease or injury while on active duty.  

The Board points out that no such diagnoses were rendered in or since service.  To the contrary, no treatment for or diagnoses of gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis were shown in service.  Additionally, the Veteran did not report a history of pertinent pathology during service or at separation.  

The Board finds that the weight of the evidence reflects that the Veteran does not have gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis.  Other than recent treatment records showing symptoms of joint pain of the legs, there is no probative evidence of a bilateral knee disorder or a bilateral ankle disorder.  There is also no probative evidence of gout, sleep apnea, a neurological disorder manifested by tremors, or sinusitis.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran has gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

Furthermore, it is important to note that there is simply no indication of any related problems during or since service.   The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate that the Veteran had any manifestations or diagnoses of gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis.  

As the preponderance of the evidence establishes that the Veteran does not have gout, sleep apnea, a neurological disorder manifested by tremors, a bilateral knee disorder, a bilateral ankle disorder, or sinusitis, the current disability element of the claims is not met in this case.  

COPD, Hypertension, and Cervical Spine Spondylosis

Based on the evidence of record, the Veteran's claims of service connection for COPD, hypertension, and cervical spine spondylosis must be denied.  In this case, there is no evidence of COPD, hypertension, and cervical spine spondylosis during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113.  Rather, service treatment records reflect that, at time of separation, the Veteran's lungs, chest, and musculoskeletal system were normal; blood pressure was 110/80.  Likewise, no complaints, symptoms, or clinical findings related to the Veteran's COPD, hypertension, and cervical spine spondylosis were noted in service. In short, the evidence fails to establish the presence of pathology during service.

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities caused or aggravated the Veteran's COPD, hypertension, and cervical spine spondylosis.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's COPD, hypertension, and cervical spine spondylosis, and his service, including his service-connected head injury. 

The Veteran is competent to report that he has COPD, hypertension, and cervical spine spondylosis.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's COPD, hypertension, and cervical spine spondylosis are unrelated to service.

The Board acknowledges that the Veteran was diagnosed with COPD in 1995 and that hypertension was first shown in 2006; however, neither disorder has been found to be related to his service.  Moreover, the June 2010 VA examination found that the Veteran's cervical spine spondylosis is not related to his service, and was not proximately due to or the result of the Veteran's service-connected head injury.  The VA examiner noted that the Veteran had a normal cervical spine x-ray in 1972, and that the Veteran's cervical spine spondylosis first had onset 30 to 40 years after his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's COPD, hypertension, and cervical spine spondylosis to an in-service event or illness, including his service-connected head injury, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the June 2010 VA examination report and the clinical evidence of record.  The June 2010 VA examiner, in determining that the Veteran's cervical spine spondylosis is unrelated, by means of causation or aggravation, to his service-connected head injury, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's COPD, hypertension, and cervical spine spondylosis to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  In reaching this determination, the Board notes that the Veteran has COPD, hypertension, and cervical spine spondylosis .  However, there is simply nothing to corroborate the Veteran's assertions that these disorders, with onset 20 to 40 years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for COPD, hypertension, and cervical spine spondylosis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person:  inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

 In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran:  has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living. 

The Veteran is service-connected for chronic pancreatitis, rated as 30 percent disabling; focal pain syndrome with severe migraines, rated as 30 percent disabling; PTSD, rated as 30 percent disabling; coronary artery disease, rated as 30 percent disabling; post-traumatic scar, rated as 10 percent disabling; and hemorrhoids, rated as noncompensable.

VA outpatient treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including glaucoma, legal blindness, hypothyroidism, chronic pain, and atrophy related to a sedentary lifestyle with the use of wheelchair by choice.   

In an October 2009 VA examination for housebound status or permanent need for aid and attendance, the examining physician noted complaints of chronic pancreatitis, COPD, inability to walk due to muscle atrophy, and blindness due to glaucoma.  Diagnoses included COPD, GERD, chronic pancreatitis, glaucoma, diabetes mellitus, and hypothyroidism; the VA examiner also noted that the Veteran had severe hammertoes.  The VA examiner noted that the Veteran primarily used a wheelchair, and had good use of his upper extremities, but that he needed someone to cook for him, help him bathe, and set out his medications.  The VA examiner stated that the Veteran required daily personal health care services, without which the Veteran would require hospital, nursing home, or institutional care. 

An August 2010 medical statement indicates that the Veteran has a history of blindness due to glaucoma, diet controlled diabetes, chronic pancreatitis, hypothyroidism, GERD, and COPD with oxygen dependence.  The treating provider noted that the Veteran could dress and use the bathroom without assistance, and that he was mentally competent, but that he could not ascend/descend stairs, ambulate, or feed himself without assistance, and that he is incontinent.  His upper extremities were described as atrophied, and his lower extremities were described as very atrophied such that he could no longer stand up by himself.  He had no restrictions of the spine, but required a wheelchair to ambulate.  The treating provider noted that the Veteran could not leave the home by himself because he is blind and deconditioned.   

Based on the foregoing, the Board finds that special monthly compensation based on the need for aid and attendance or housebound status is not warranted

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  While he has been treated for glaucoma, and VA treatment records show that he is legally blind, the Veteran's glaucoma is unrelated to his service, and his blindness is not the result of any service-connected disabilities.

In addition, the record reflects that the Veteran is not bedridden.  The Veteran's treatment records do not reflect that the Veteran must stay in bed due to his service-connected disabilities; these records do not reflect any (voluntary or required) bed rest.  The Board acknowledges that the Veteran uses a wheelchair to aid with mobility, but points out that the Veteran chose to use the wheelchair for ambulation, and that it is not the result of necessity; his decreased ambulation is related to deconditioning brought on by his voluntary use of a wheelchair for non-service connected disabilities.  Additionally, he does not require assistance to go to the bathroom. 

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.  The evidence shows that the Veteran's service-connected disabilities do not cause him to be in need of another person to help with his activities of daily living.  In this regard, the Board acknowledges that the Veteran is assisted by his daughter, but that he requires such assistance due to his blindness and the atrophy of his extremities that resulted from his voluntary use of a wheelchair.  The Board acknowledges that the Veteran's service-connected chronic pancreatitis is among the disabilities noted on his aid and attendance evaluations.   Nevertheless, the Board reiterates that the examination report found that the Veteran's restrictions are due to his nonservice-connected blindness due to glaucoma and his atrophy due to voluntary use of a wheelchair.  The Board further observes that the Veteran did not complain to his treating providers of an inability to ambulate or accomplish activities of daily living due to his service-connected disabilities. 

Significantly, the Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance based on his service-connected disabilities.  Rather, the Veteran asserts that he needs assistance with meeting his needs largely on the basis of his nonservice-connected blindness and atrophy.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities. As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s).  The Veteran has not been awarded TDIU due to his service-connected disabilities.  Moreover, the record does not reflect that he is bedridden due to a service-connected disability.  Furthermore, the evidence does not reflect that he is confined to his house or living in a nursing home due to his service-connected disabilities. 

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for COPD is granted.

The application to reopen the claim for service connection of diabetes mellitus is granted.

The application to reopen the claim for service connection of a neck disorder is denied.

The application to reopen the claim for service connection of residuals of a right shoulder injury, including bursitis, is denied.

The application to reopen the claim for service connection of residuals of a left shoulder injury, including bursitis, is denied.

The application to reopen the claim for service connection of a head injury is granted.

Entitlement to service connection for a head injury is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for gout of the feet is denied.

Entitlement to service connection for a neurological disorder manifested by body tremors is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for cervical spine spondylosis is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to special monthly compensation based on need for aid and attendance or housebound status is denied.


 REMAND

Given that the Veteran has not been examined since 2010, and that he asserts that his symptoms of his service-connected focal pain syndrome with severe migraine headaches and post-operative scar of the left forehead have worsened, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected focal pain syndrome with severe migraine headaches and post-operative scar of the left forehead on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

In this case, the Veteran has not been provided with VA examinations related to his claims for service connection of diabetes mellitus, a gastrointestinal disorder, and a thoracolumbar spine disorder.  In this regard, the Board reiterates that the Veteran is presumed to have Agent Orange exposure in service, but that the evidence of record is inconclusive as to whether the Veteran has diabetes mellitus; there are recent diagnoses in his treatment records, but the August 2010 VA examiner's review of glucose testing from 2007 does not show that the Veteran meets the diagnostic criteria for diabetes mellitus.  

Additionally, the Board observes that the Veteran's Medical Board evaluation notes a history of treatment for gastritis and other abdominal complaints.  The Board also observes that the Veteran testified that his thoracolumbar spine disorder, diagnosed as degenerative joint disease of the lumbar spine, is related to an injury in service, when a stove exploded and he was thrown back by the force of the blast.  As such, opinions as to whether the Veteran's current gastrointestinal disorder and thoracolumbar spine disorder are related to service would be helpful in adjudication of these claims.

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection of diabetes mellitus, a gastrointestinal disorder, and a thoracolumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since November 2012.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected focal pain syndrome with severe migraine headaches.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA scars examination to ascertain the current severity and manifestations of his service-connected post-operative scar of the left forehead.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the Veteran's gastrointestinal disorder is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any gastrointestinal disorder is related to any in-service event, including his treatment for gastritis.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA diabetes mellitus examination to determine whether the Veteran has diabetes mellitus related to the Veteran's active service.  The examiner should complete glucose testing and provide a definitive diagnosis as to whether the criteria for diabetes mellitus versus glucose intolerance is met.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

6.  Schedule the Veteran for a VA spine examination to determine whether the Veteran's thoracolumbar spine disorder, is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a thoracolumbar spine disorder is related to any in-service event or injury.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

9.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


